DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/311,621 was filed on 6/7/2021.
Claims 1-28 were originally filed.  A preliminary amendment was filed on 6/7/2021, wherein claims 11, 14-15, 18-19, 25-26, 28 were cancelled.  Claims 1-10, 12-13, 16-17, 20-24, 27 are subject to examination. 
An IDS filed on 6/7/2021 has been considered and entered by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because with respect to claim 16, it states “a network node for handling a communication session in a communication network…wherein the network is configured to: send, on or both establishes session, a request…., receive, over at least one established session, a response…send, to a at least one of the entities, a request indication indicating a mapping….”.  The node is deemed a software node because the node does not contain any structure or any structural limitations.  The specification of the current application does not define a particular structure for the node, therefore, one of ordinary skill in the art can interpret the node as being software.  Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
With respect to dependent claims 17, 20-21, it recites a similar entity as independent claim 16, and also dependent claims 17, 20-21 depend upon rejected base claim, therefore rejected under same basis.
Claims 22-24, 27  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because with respect to claim 22, it states “an entity of an established communication session for handling a communication session, wherein the entity is configured to receive a request or a response with an indication…add a response indication to a response or the received response…send, towards the network node, the response with the response indication”.  The entity is deemed a software entity because the entity does not contain any structure or any structural limitations.  The specification of the current application does not define a particular structure for the entity, therefore, one of ordinary skill in the art can interpret the node as being software.  Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
With respect to dependent claims 23-24, 27, it recites a similar entity as independent claim 22, and also dependent claims 23-24, 27 depend upon rejected base claim, therefore rejected under same basis.

Claims 1-10, 12-13, 16-17, 20-24, 27 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. With respect to claims 1, 16 it recite(s) “sending a request with an indication wherein the indication indicates a request for one or more mappings of a payload type number to a codec (i.e. concepts performed in human mind including observation, evaluation) wherein a user map/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and send that paper; receiving a response wherein the response comprises indications which indicates one or more mappings of payload type numbers to a codec (i.e. concepts performed in human mind including observation, evaluation) wherein a user can map/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and receive that paper; sending to at least one of the entities, wherein the indication indicates a mappings of a payload type number to a codec (i.e. concepts performed in human mind including observation, evaluation) wherein a user can map/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and send that paper.   This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a device or computer as a tool to perform an abstract idea. Furthermore, the claims does not recite additional element/step sufficient to amount to significantly more than the judicial exception.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.
With respect to claims 7, 22,  it recite(s) “receiving a request or response with an indication, wherein the indication indicates a request of one or more mapping of a payload type number to a codec (i.e. concepts performed in human mind including observation, evaluation) wherein a user can map/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and receive that paper; adding a response indication to a response wherein the response indication indicates related one or more mapping of a payload type number to a codec (i.e. concepts performed in human mind including observation, evaluation) wherein a user can add/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and send that paper; send, the response to the response indication  (i.e. concepts performed in human mind including observation, evaluation) wherein a user can map/write on a paper indication of one or more mapping of a payload type number (i.e. 100 or 101 etc.) to a codec and send that paper.   This judicial exception is not integrated into a practical application because adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a device or computer as a tool to perform an abstract idea. Furthermore, the claims does not recite additional element/step sufficient to amount to significantly more than the judicial exception.    Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.
Dependent claim(s) 2-6, 8-10, 12-13, 17-21, 23-24, 27 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 13, 16, 20, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desineni et al. U.S. Patent Publication # 2008/0232768 (hereinafter Desineni)
With respect to claim 1, Desineni teaches a method performed by a network node for handling a communication session in a communication network using a session description protocol, SDP, for communication sessions (Paragraph 31), wherein the network node is configured to connect entities of two established communication sessions with each other (i.e. D1 sends an offer to D2) (Paragraph 39-40), the method comprising: 
- sending, on one or both established communication sessions, a request (i.e. offer) with an indication, wherein the indication indicates a request of one or more mappings of a payload type number (i.e. 100 specifies payload type of the audio communication) to a codec associated to the communication session (I.e. offer also specifies that a-rtpmap:100 evrcb09/8000 which provides a mapping of information and identifies an audio CODEC to be used)(Paragraph 39-42) 
- receiving, over at least one established communication session, a response (i.e. sends an answer), wherein the response comprises one or more response indications, wherein a response indication indicates one or more mappings of a payload type number to a codec associated to the communication session (i.e. answer specifies that m-audio 8000 RTP/AVP 100 specifies the payload type of the audio communication and the answer also specifies a-rtpmap:100 evrcb0/8000, which provides a mapping of information and identifies an audio CODEC To be used)(Paragraph 41-42; and 
- sending, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the at least one entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected based on the one or more response (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100) indications in the received response (i.e. answer)(Paragraph 39-42)
With respect to claim 3, Desineni teaches the method according to claim 1, but Desineni further teaches wherein the request and the request indication are sent over a real time communication data channel (I.e. RTP/AVP 100)(Paragraph 39-40)
With respect to claim 4, Desineni teaches the method according to claim 1, but Desineni further teaches wherein the indication is added in a header or a payload of the request (i.e. payload type of offer message with specifying m-video 6000 RT/AVP 98)(Paragraph 39-40)
With respect to claim 5, Desineni  teaches the method according to claim 1, but Desineni further teaches further comprising receiving an offer message with a requested mapping of payload type number to codec (i.e. offer message specifying payload type 100 to audio codec to be used)(Paragraph 39-42); and performing an SDP exchange with the requested mapping of payload type number (i.e. payload 100) to codec to use on both communication sessions (i.e. audio codec in Paragraph 39 and video codec in Paragraph 40)
	With respect to claim 7, Desineni teaches a method performed by an entity
 -receiving a request or a response with an indication (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100) (Paragraph 39), wherein the indication indicates a request of one or more mappings of a payload type number to a codec associated to the established session (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100 which means D1 wants D2 to send audio information having RTP of 100 to port 7000 of device D1, the offer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies audio codec used) (Paragraph 39-42); 
-adding a response indication to a response or the received response (i.e. D2 sends an answer back) (Paragraph 41), wherein the response indication indicates related one or more mappings of a payload type number to a codec of the established session (i.e. answer specifies m-audio 8000 RTP/AVP 100, and answer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies codec to be used and rtpmap maps the payload type 100)(Paragraph 41-42); and
 sending, towards the network node, the response with the response indication (i.e. the answer/response is from D2 to D1)(Paragraph 42)
	With respect to claim 8, Desineni teaches the method according to claim 7, but Desineni further teaches further comprising  checking the request whether the entity is a destination of the request (i.e. D2 is the entity wherein the initial offer is sent to D2 which is the destination of the request) and in that case add the response indication to the response (i.e. D2 sends an answer to D1 offer) (Paragraph 39-42).
	With respect to claim 9, Desineni  teaches the method according to claim 7, but Desineni further teaches further comprising receiving from the network node, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message generated by the entity (i.e. payload 100 which rtpmap maps from m=audio 7000 RT/AVP 100 to evrcb0/8000, wherein this is the mapping of payload type number to codec suggest to use in offer message generated by D1) (Paragraph 39-40); selecting a requested mapping of payload type number to codec taking the request indication into account (i.e. D2 sends an answer which is acknowledgement of the offer this functionally equivalent to selecting a requested mapping of payload type number to codec provided in the offer message) (Paragraph 41-42); and transmitting to the network node an offer message with the requested mapping of payload type number to codec (i.e. D1 sending an offer message to D2 with offer message specifying payload 100 which rtpmap maps from m=audio 7000 RT/AVP 100 to evrcb0/8000)(Paragraph 39-40)
	With respect to claim 13, Desineni and Sharma teaches the method according to claim 7, but Desineni further teaches wherein the response indication is added in a header or a payload of the response or the received response (i.e. payload of the answer, answer message back to D1) (Paragraph 41-42)
With respect to claim 16, Desineni teaches a network node for handling a communication session in a communication network using a session description protocol, SDP, for communication sessions (Paragraph 31), wherein the network node is configured to connect entities of two established communication sessions with each other (i.e. D1 sends an offer to D2) (Paragraph 39-40), the network node is configured to: 
- send, on one or both established communication sessions, a request (i.e. offer) with an indication, wherein the indication indicates a request of one or more mappings of a payload type number (i.e. 100 specifies payload type of the audio communication) to a codec associated to the communication session (I.e. offer also specifies that a-rtpmap:100 evrcb09/8000 which provides a mapping of information and identifies an audio CODEC to be used)(Paragraph 39-42) 
- receive, over at least one established communication session, a response (i.e. sends an answer), wherein the response comprises one or more response indications, wherein a response indication indicates one or more mappings of a payload type number to a codec associated to the communication session (i.e. answer specifies that m-audio 8000 RTP/AVP 100 specifies the payload type of the audio communication and the answer also specifies a-rtpmap:100 evrcb0/8000, which provides a mapping of information and identifies an audio CODEC To be used)(Paragraph 41-42; and 
- send, to at least one of the entities, a request indication indicating a mapping of a payload type number to a codec suggested to use in an offer message (i.e. offer message) generated by the at least one entity (i.e. mapping of information and identifies an audio CODEC) (Paragraph 39-42), wherein the mapping is selected based on the one or more response (i.e. mapping received in the answer which specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies an audio coded with payload type of 100) indications in the received response (i.e. answer)(Paragraph 39-42)
With respect to claim 20, respectively, they recite similar limitation as claim 2, respectively, therefore rejected under same basis.
With respect to claim 22, Desineni teaches an entity
 -receive a request or a response with an indication (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100) (Paragraph 39), wherein the indication indicates a request of one or more mappings of a payload type number to a codec associated to the established session (i.e. sending an offer which specifies m-audio 7000 RTP/AVP100 which means D1 wants D2 to send audio information having RTP of 100 to port 7000 of device D1, the offer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies audio codec used) (Paragraph 39-42); 
-add a response indication to a response or the received response (i.e. D2 sends an answer back) (Paragraph 41), wherein the response indication indicates related one or more mappings of a payload type number to a codec of the established session (i.e. answer specifies m-audio 8000 RTP/AVP 100, and answer also specifies a=rtpmap:100 evrcb0/8000 which provides mapping of information and identifies codec to be used and rtpmap maps the payload type 100)(Paragraph 41-42); and
 send, towards the network node, the response with the response indication (i.e. the answer/response is from D2 to D1)(Paragraph 42)
With respect to claims 23-24, respectively, they recite similar limitations as claims 8, 9 respectively, therefore rejected under same basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 12, 17, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desineni et al. U.S. Patent Publication # 2008/0232768 (hereinafter Desineni) in view of Sharma et al. U.S. Patent Publication # 2017/0054764 (hereinafter Sharma)
With respect to claim 2, Desineni  teaches the method according to claim 1, wherein Desineni teaches the response is a confirmation message (i.e. response/answer message) (Paragraph 39-42) but fails to further teaches wherein the request is an options request, the request indication is sent in an invite message.
Sharma teaches wherein the request is an options request (i.e. SIP options message) (Paragraph 114), the request indication is sent in an invite message (i.e. SIP invite message) (Paragraph 114-115), and the response is a confirmation message (i.e. OK response message includes a SDP answer message)(Paragraph 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with having request being options request, request indication sent in an invite message and the response is a confirmation message.  The motivation for doing so would be to send combined SDP message containing information on all streams of the session in a SIP Invite (Paragraph 114).
With respect to claim 6, Desineni and Sharma teaches the method according to claim 1, but Desineni fails to teach further teaches further comprising  transmitting an invite message to the other entity of the entities, wherein the invite message comprises a second indication, wherein the second indication indicates that the other entity must use the requested mapping.
Sharma teaches transmitting an invite message to the other entity of the entities (i.e. sending combined SDP message/ SIP invite message to Peer B)(Paragraph 114-116), wherein the invite message comprises a second indication (i.e. both real-time and non-real time streams of the session and also shows SBC-2 sends a SIP invite message to Peer B which includes SDP offer message), wherein the second indication indicates that the other entity must use the requested mapping (i.e. SBC-2 SIP invite to Peer B)(Paragraph 116, 124-125) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with transmitting invite message to other entity of the entities, wherein the invite message comprises second indication that other entity must use the requested mapping.  The motivation for doing so would be to make it easier to correlate two legs of the session and the corresponding streams of the session (Paragraph 126)
With respect to claim 10, Desineni teaches the method according to claim 7, wherein Desineni teaches the response is a confirmation message (i.e. answer message which is an acknowledgment) (Paragraph 41-42) but does not explicitly teach further teaches wherein the received request is an options request, the request indication is received in an invite message.
Sharma teaches wherein the received request is an options request (i.e. SIP options message) (Paragraph 114), the request indication is received in an invite message (i.e. SIP invite message) (Paragraph 114-115), and the response is a confirmation message (i.e. OK response message includes a SDP answer message)(Paragraph 115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with having request being options request, request indication sent in an invite message and the response is a confirmation message.  The motivation for doing so would be to send combined SDP message containing information on all streams of the session in a SIP Invite (Paragraph 114).
	With respect to claim 12, Desineni teaches the method according to claim 7, but fails to further teaches further comprising: receiving an invite message from the network node, wherein the invite message comprises a second indication, wherein the second indication indicates that the entity must use a requested mapping indicated in the invite message.
Sharma teaches receiving an invite message from the network node (i.e. Peer B receiving combined SDP message/ SIP invite message)(Paragraph 114-116), wherein the invite message comprises a second indication (i.e.  Peer B receiving both real-time and non-real time streams of the session and also shows SBC-2 sends a SIP invite message to Peer B which includes SDP offer message), wherein the second indication indicates that the entity must use a requested mapping indicated in the invite message (i.e. SBC-2 SIP invite to Peer B)(Paragraph 116, 124-125) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sharma’s teaching in Desineni’s teaching to come up with receiving invite message from the network node, wherein the invite message comprises second indication that entity must use the requested mapping.  The motivation for doing so would be to make it easier to correlate two legs of the session and the corresponding streams of the session (Paragraph 126)
With respect to claims 17, 21, 27 respectively, they recite similar limitations as claims 2, 6, 10 respectively, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Arora et al. U.S. Patent # 9,264,288 which teaches using dynamic codec identification between two endpoints and provides particular payload identification number for first endpoint in the request and second endpoint responds with one or more characteristics and maps the characteristics to the profile.
B).  Hori et al. U.S. Patent Publication # 2014/0342739 which in Paragraphs 59, 61, 63 teaches about payload format of Codec in which the header portion explicitly includes the field for implementing the configuration that allows the payload receiving side to identify whether the data portion includes data in the codec A.
C). Hori et al. U.S. Patent Publication # 2013/0230057

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453